Exhibit 10.4 Separation Agreement This Separation Agreement (this “ Agreement ”) is entered into effective as of June24, 2013, by Larry Hsu, Ph.D. (the “ Executive ”), on the one hand, and Impax Laboratories, Inc. and its subsidiaries and affiliates (collectively, the “ Company ”), on the other hand (the Executive and the Company are referred to collectively as the “ Parties ”). Defined terms used but not defined herein shall have the same meaning as set forth in the Employment Agreement between the Executive and the Company dated January1, 2010 (“ Employment Agreement
